Case 1:19-cr-00068-LEW Document 50 Filed 06/17/20 Page 1 of 3                PageID #: 150



                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 UNITED STATES OF AMERICA                       )
                                                )
 V.                                             )   1:19-CR-68-LEW
                                                )
 MARK PIGNATELLO,                               )
                                                )
                       Defendant                )


   ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


       On October 23, 2019, I sentenced Defendant Mark Pignatello to a 52-month term

of imprisonment following his guilty plea to Bank Fraud, Misrepresentation of Social

Security Numbers, and Aggravated Identity Theft. On June 5, 2020, Mr. Pignatello filed a

motion with the Court, in which motion he requests compassionate release based on his

relative susceptibility to COVID-19, given his status as an individual with Type II diabetes,

and given the presence of the virus in the federal correctional institution in which he is

housed (FCI Danbury). Mr. Pignatello first sought early release through a petition directed

to Warden Easter, who denied Mr. Pignatello’s request. The United States has not filed an

opposition to Mr. Pignatello’s Motion for Compassionate Release.

       To obtain compassionate release, an inmate who is not of advanced age must

demonstrate that there are “extraordinary and compelling reasons” for release and that the

request otherwise comports with § 3553 sentencing factors. 18 U.S.C. § 3582(c)(1)(A);

U.S.S.G. § 1B1.13 (Sentencing Commission policy statement concerning compassionate
Case 1:19-cr-00068-LEW Document 50 Filed 06/17/20 Page 2 of 3               PageID #: 151



release). Mr. Pignatello is not of advanced age. Nor has he demonstrated extraordinary

and compelling reasons for his release.

       Uncontrolled or poorly controlled diabetes, particularly in elderly persons, is a

significant risk factor for severe illness, according to the Centers for Disease Control and

Prevention. But a diagnosis of Type II diabetes, standing alone, is not an extraordinary

and compelling showing. See, e.g., United States v. Reed, No. 12-CR-161, 2020 WL

3128904, at *3 (N.D. Cal. June 13, 2020); United States v. Jeffers, No. 13-CR-3033, 2020

WL 3100842, at *6 (N.D. Iowa June 11, 2020). The Bureau of Prisons is treating Mr.

Pignatello’s diabetes and the record does not suggest the condition is out of control. At

approximately 54 years of age, Mr. Pignatello is neither a young man nor an elderly man.

       Furthermore, I must consider the sentencing factors in § 3553(a). These include

“the nature and circumstances of the offense and the history and characteristics of the

defendant”; “the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; and “the need

to avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. §§ 3553(a)(1), (2)(A), (6). Mr. Pignatello

is serving a sentence that includes a mandatory minimum, two-year, consecutive sentence

on Count III. Mr. Pignatello has not yet been confined for two years. Although this fact

does not rule out compassionate release, Mr. Pignatello has not persuaded me that it is

appropriate to release him at this time, given the relatively short duration of his

incarceration and the significance of his crimes and criminal history.



                                             2
Case 1:19-cr-00068-LEW Document 50 Filed 06/17/20 Page 3 of 3       PageID #: 152



     Mr. Pignatello’s Motion for Compassionate Release is DENIED.

     SO ORDERED.

     Dated this 17th day of June, 2020.


                                              /s/ Lance E. Walker
                                              LANCE E. WALKER
                                              UNITED STATES DISTRICT JUDGE




                                          3
